Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jevon Edward Brown appeals the district court’s order denying what it construed to be a Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s February 24, 2009 order dismissing Brown’s 42 U.S.C. § 1983 (2006) action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Patrick, 1:08-cv-01345-TSE-TRJ (E.D.Va. Apr. 20, 2009). We dispense with oral argument *819because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.